Title: To Thomas Jefferson from Nathaniel Burwell, 30 March 1781
From: Burwell, Nathaniel
To: Jefferson, Thomas


Carter’s Grove, James City County, 30 Mch. 1781. Encloses names of six militia ordered by court martial to serve as regular soldiers for six months and adds: “I expected there would have been more.” Three have already gone off, and if there is no objection, “as there are some circumstances that make in Favor of the other three,” they will be delivered at the prison, “that by being near their Families they may be of some assistance to them.”
